 In the Matter ofRI-L-,,-SON MANUFACTURING'COMP_1NY, EMPLOYERandUNITED AUTOMOBILE,AIRCRAFTAND AGRICULTURALIMi LEMENTWORKERSorAMERICA,C. I.0.,PETITIONERCase No. 18-R 1.6/9.Decided March 31, 1947Pike, Sias and Butler,byMr.B. F. Butler,ofWaterloo,Iowa; andMr. William,H. Hinson,ofWaterloo, Iowa, for the Employer.Messrs.CharlesJ. FaneandKennethEverhart,ofWaterloo, Iowa,for the Petitioner.Mrs. Sarah J. Blair,of Kansas City, Mo., for the Intervenor.Mr. EdmundJ. Flynn,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon ,,t petition duly filed, the National Labor Relations Board onOctober 11, 1946, conducted a prehearing election among employeesof the Employer in the alleged appropriate unit, to determine whetherthey desired to be represented by the Petitioner or the Intervenor forthe purposes of collective bargaining, or by neither.-At the close of the election, a Tally of Ballots, showing 16 chal-lenged ballots, was furnished the parties.'Later, the parties agreedtowithdraw certain challenges, and on October 23, 1946, a revisedTally was furnished the parties.The revised Tally discloses that ofapproximately 490 eligible voters, 412 cast their ballots: 207 for thePetitioner, 193 for the Intervenor, 10 for neither and 2 voted undercha l l enge.2Thereafter, a hearing was held at Waterloo, Iowa; on December 19,1946, before Stephen M. Reynolds, hearing officer. The hearing officer'srulings made at the hearing are free from prejudical error and arehereby affirmed.1In addition to the challenged ballots, this Tallydisclosed 206 votes for the Petitioner,180 votes for the Intervener, and 10 for neither.2 Inasmuchas these challenged votes werenot sufficient in number to affect the outcomeof the election, no evidenceconcerningthem was adducedat the hearing72 N.L.R B,No.18119 120DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.TILE 13USINESS OF THE EMPLOYERHinson Manufacturing Company is an Iowa Corporation havingits offices and plant at Waterloo, Iowa, where it is ealgaged in themanufacture of leather and textile products. In 1946, the Employer'ssales of finished products amounted to approximately $'3,000,000, ofwhich 98.5 percent was shipped to points outside the State of Iowa.During the same period the Employer purchased approximately$2,000,000 worth of raw materials, virtually all of which originatedoutside the State of Iowa.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.IT.TIIE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.United Garment Workers of America, herein called the Intervenor,is a labor organization affiliated with the American Federation ofLabor, claiming to represent employees of the Employer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITIn accordance with an agreement of the parties,3 we find that allproduction and maintenance employees at the Employer's plant inWaterloo, Iowa, including shipping and receiving department em-ployees, but excluding office and clerical employees, confidential em-ployees, and all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-3The Intervenor agreed to this description of the unit but at the-same time questionedthe propriety of permitting certain employees within the unit to vote.This point is con-sidered in SectionV,infra. HINSON MANUFACTURING COMPANY121ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.V.THE DETERDIINATION OF REPRESENTATIVESThe Intervenor seeks to have the prehearing election set aside on thegrounds that certain allegedly temporary employees were permittedto vote. The Intervenor did not challenge the ballots of these employeesat the election,claiming as reason therefor that it misunderstood itsright to challenge because of statements allegedly made by the Boardagent at conferences preceding the election.Without goinginto thecircumstances which allegedly led to the Intervenor'smisunderstand-ing, we find no merit in the Intervenor's position with respect to theemployees in question for the following reasons.The Intervenor contends that the employees in question were tem-porary workers at the time their votes were cast and, therefore, thatthey did not have sufficient status as employees to justify their par-'ticipation in a -choice of a bargaining'representative.In support ofthis contention the Intervenor asserts that the hiring of these em-ployees was attributable to an abnormal labor market which madethem available for short-teiin employment only.The Intervenorfurther asserts that their temporary character is established by thefact that they left the Employer's employ shortly after the election.In August or September 1946, the Employer advertised for newemployees and among those hired were approximately 37 employeeswho, due to a meat shortage,had been discharged by a local meat-packing concern.These are the employees whose eligibility the In-.The record shows that these employees were hiredunconditionally and that at no time, either at the commencement oftheir employment or at any time thereafter, were they advised by theEmployer that their employment was other than permanent.In fact,the Employer'svice-president testified that these employees werehired as permanent workers and, moreover,that it is not the practiceof the Employer to engage employees on a temporary basis. Therecord further shows that at no time did these employees advise theEmployer that their contemplated tenure was not a permanent one.During the period of their employment these employees worked underthe same working conditions as the other employees of the Employerand with these other employees they shared whatever prospects existedas to the advantages of continued employment with the Employer.We therefore find, contrary to the Intervenor's contention,that theemployees whose eligibility it contests had a substantial community ofinterest with all the other employees involved to warrant their par-ticipation in a selection of a bargaining representative, and that such 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDeligibility was not affected by the separation 4 of these employees fromtheir employment after the election was held.The determination ofvoting eligibility must be made on the basis of conditions existingat the time the ballots are cast and not on subsequent fortuities.°Inasmuch as the Petitioner has received a majority of the validvotes cast in the prehearing election, we shall certify it as the exclusivebargaining representative of all the employees in the appropriateunit.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that United Auto nioblle, Aircraft and Agri-cultural Implement Workers of America, C. I. 0., has been designatedand selected by a majority of the employees in the unit described inSection IV, above, as their representative for the purposes of collec-tive bargaining and that, pursuant to Section 9 (a) of the Act, thesaid organization is the exclusive representative'of all such employeesfor the purposes of collective bargaining with respect to rates of pay,wages, hours of employment, and other, conditions of employment.CHAIRMANHERZOG took no part in the consideration of the aboveDecision and Certification of Representatives.Only two of these euiplo%ees were in the Employer's employ at the hearing (lateSeeMatter of Consolidation Coal Company,63 N. L R B 169, 174, where war serviceemployees were permitted to vote despite a contention that they were temporary and there-foie not expected to remain in the Company's employThe Board stated that inasmuch asthese employees had "a reasonable expectancy of employment for an indefinite period, we,,hall, in accordance with our usual piact(ce, include them within the unit" See, also,Matter of Underwood Machinery Company,59 N. L R B. 42, 44:Matter of Norris, Incor-porated,63 N L R B 502, 506, andMatter of N H Sargent and Company,72 N. L R B.220